Citation Nr: 0816769	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  00-22 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a chronic low back 
disability, currently diagnosed as degenerative 
osteoarthritis at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The veteran had active service from September 1973 to 
September 1977 and from November 1980 to January 1999.  The 
veteran had reserve duty in between the periods of active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana.  In pertinent part, this rating 
decision denied service connection for low back pain (a back 
disability).  The veteran's disagreement with this denial of 
service connection led to this appeal.

In January 2002, the veteran and his spouse testified before 
a hearing officer at the RO.  A copy of the transcript of 
this hearing has been associated with the claims file.

The claim for service connection for a low back disability 
has previously been before the Board on three occasions.  In 
June 2003, the Board remanded the appeal in order that the 
veteran could be scheduled for a Board hearing.  In March 
2004, the veteran and his spouse testified before the 
undersigned Veterans Law Judge via videoconference.  A copy 
of the transcript of this hearing has been associated with 
the claims file.

In September 2004, the Board remanded the claim for the 
agency of original jurisdiction (AOJ) to consider additional 
evidence in the first instance and to obtain additional 
medical records.  In a March 2007 remand, the Board ordered a 
VA examination and an opinion regarding whether the veteran 
had a back disability that was incurred or if pre-existing, 
aggravated during service.




FINDINGS OF FACT

1.  The veteran's pre-enlistment examinations were negative 
for any findings relating to a back disability; accordingly, 
it is presumed that his back was normal upon entry into both 
periods of service.

2.  There is clear and unmistakable evidence that the veteran 
had a pre-existing back disability at the time he entered his 
second period of active service in November 1980; however, 
the relevant evidence does not clearly and unmistakably show 
that his pre-existing back disability was not aggravated 
during his second period of active service.

3.  It is at least as likely as not that the veteran has a 
current chronic low back disability that began during 
service. 


CONCLUSION OF LAW

Service connection for a low back disability, to include 
degenerative osteoarthritis of L5-S1, is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(b) (2007); VAOGPREC 3-2003; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.
Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111.  The implementing regulation, 
38 C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  A 
veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the veteran has a disease or injury that subsequently 
becomes manifest during service.  See Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry," but that "if a 
preexisting disorder is noted upon entry to service, the 
veteran cannot bring a claim for service connection for that 
disorder"); see also 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003; Wagner, supra.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran asserts, in essence, that he had a low back 
disability prior to service but that it was aggravated during 
his second period of active duty.  There is conflicting 
evidence of record regarding when the veteran first injured 
his back.  As noted in the introduction, the veteran had two 
periods of active service, and the record indicates he had 
reserve duty in between the periods of active service.  While 
his statements are somewhat conflicting, the veteran 
generally concedes that he first injured while playing 
basketball as a teenager but that his duties as a supply 
management craftsman, to include heavy lifting, aggravated 
his low back disability.

Review of the service medical records from the first period 
of active service does not indicate any treatment, diagnosis, 
or complaint of a back disability.  

In a November 1978 document requesting medical information 
(dated in-between the two periods of active service), 
however, a private physician noted that the veteran had a 
fracture of the transverse process at L2, noted to be due to 
lifting, and spondylosis at L5, noted to be congenital.  The 
clinician also indicated that the prognosis was good.  He 
recommended no limitation of duty.  Another clinician 
completed an identical document requesting information 
regarding the veteran's fitness for military duty.  This 
clinician noted that the veteran had an acute lumbar strain 
due to lifting, and that the duration was for 6 weeks and 
that the severity was minimal.  The clinician found that the 
prognosis was good and recommended no limitation of duty.  

A report of medical examination dated in November 1979 refers 
to the consultations documented above and notes that the 
veteran strained his back at L5 and fractured the transverse 
process at L2.  His spine, however, was marked as normal.  In 
the report of medical history completed at this time, the 
veteran marked that he had a history of or currently had 
recurrent back pain, but the clinician adding notes to this 
record noted that he veteran cracked a vertebrae in May 1978 
(in-between the two periods of active service), but that the 
veteran had no recurrent pain and no limitations.  The 
November 1979 report of medical history and medical 
examination were completed for purposes of enlistment, but 
the veteran's second period of active service did not 
commence until November 1980.  There is no report of medical 
history or medical examination dated in November 1980 in the 
claims file.

Service medical records show that the veteran sought 
treatment for back symptoms on multiple occasions during his 
second period of active service.  In a July 1995 service 
medical record, a clinician found that the veteran had lower 
back pain, which was probably a muscle strain.  An X-ray 
taken at this time revealed that the veteran had mild 
degenerative disc disease.  Under the reason for the request, 
it was noted that the veteran had recurrent lower back pain 
for approximately 20 years with no specific trauma.  The 
veteran again sought treatment for low back pain in September 
1998.  He gave a history of such flare ups of low back pain 
intermittently over the past 20 years.  The clinician 
completing the record reported that the veteran indicated 
that coughing could cause the back pain ("set him off").  
On physical examination, there was some diffuse paraspinal 
spasm.  The clinician found that the veteran had a flare-up 
of chronic low back pain.  The veteran was placed on 
restrictive duty profile.  Another record dated in September 
1998 indicates that the veteran had a desk job in supply, and 
that it required seldom lifting.  X-ray taken at this time 
revealed no significant abnormality.

Prior to the veteran's discharge from service, in October 
1998, the veteran underwent a VA examination.  In the 
examination, the veteran stated that the back pain was 
constant in nature and increased with any activity, 
especially heavy lifting.  Physical examination revealed a 
normal gait and full range of motion, without any complaint 
of pain.  The examiner found that the veteran had chronic low 
back pain, but that the exam was negative.  X-ray taken at 
this time was also negative.  In a December 1998 private 
treatment record, a clinician noted that the veteran had 
chronic low back pain and questioned whether the veteran had 
spondylolisthesis or spondylolysis.  The veteran was 
discharged from his second period of service in January 1999 
after approximately 22 years of active duty, along with 
additional active and inactive duty for training.

A May 2000 private treatment record indicates that the 
veteran had right thoracic back pain that probably resulted 
from pulling up a garage door a week prior.  In a January 
2001 VA treatment record, a clinician noted that the veteran 
"[h]ad some degree of back sprain as a child, from the 
beginning of his time in the armed services." The clinician 
reported the veteran's recounting of a worsening of the 
problem since 1973.  No back diagnosis was provided.  A 
September 2002 private X-ray was taken after the veteran had 
pain after lifting a heavy object.  The X-ray revealed L5 
spondylolysis and mild grade 1 spondylolisthesis.  There was 
also evidence of lower lumbar degenerative disc disease.  In 
a March 2003 treatment record, the veteran was noted to have 
low back pain that was "ongoing but not particularly 
exacerbated."

The veteran underwent a VA examination that was signed in 
November 2003.  He reported having increased back problems in 
the early 1980s.  The veteran reported taking Vioxx, and 
using ice, heat, and resting flat for the pain.  The veteran 
reported that the pain was intense but that he was able to 
work.  The pain resolved in three to five days, and he walked 
gingerly.  The veteran denied any trauma or injury during 
active duty.  X-ray completed in October 2003 revealed a 
normal lumbar spine.  The examiner found that the veteran had 
a chronic lumbar strain and that it was not likely that the 
back condition was due to the active duty injury.  The 
physician added that the veteran's back pain during active 
duty appeared to be the normal progression of the pre-
existing condition.

In a February 2004 private treatment record completed by a 
chiropractor, the veteran was noted to have treatment for low 
back pain, leg pain and low back spasm.  Examination revealed 
lumbar paraspinal myospasm with an antalgic gait pattern.  In 
a September 2004 record, the veteran was found to have low 
back pain.  A November 2004 record from the same doctor of 
chiropractic indicates that the veteran's back pain had been 
increasing.  

Pursuant to the Board's last remand, the veteran underwent 
another VA examination in December 2007.  He reported that he 
first injured his back playing basketball as a teenager.  He 
could not identify any other trauma.  The veteran claimed 
that his in-service work in a warehouse caused an 
exacerbation of the back pain.  The veteran also reported 
that he started having pain in the 1980s as "normal wear and 
tear of the job" and that he had flare-ups when he turned 
wrong, sneezed, and that he had back pain after "just about 
any activity."  There is some indication in the report that 
the examiner questioned whether the veteran was overstating 
his limitations, noting that the range of motion measurements 
failed to match claimed pathology.  

The December 2007 examiner noted review of the claims file 
and found that there were no records that indicated that the 
veteran had any incident with his back while on active duty.  
The examiner reviewed current X-ray findings and found that 
the veteran had degenerative osteoarthritis at L5-S1.  The 
examiner found that the veteran's degenerative arthritis was 
age related and that the spurring was most likely related to 
degenerative arthritis, and the bodies attempt to repair an 
old injury.  (Emphasis added.)  The examiner found that this 
was most likely a natural progression of an old injury and 
that it was not debatable that a back injury existed prior to 
service, noting the veteran's reported injury while playing 
basketball.  The examiner again noted that the veteran 
reported repeated trauma during active service from moving 
heavy bags, but she found no objective evidence that the 
current existing back disorder had its onset during either of 
the veteran's periods of active service.  She noted as the 
rationale for this opinion the X-ray dated in September 1998, 
three months prior to discharge, that was read as normal.  




Analysis

The veteran's pre-enlistment examinations were negative for a 
back disability, which raises a presumption of soundness.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  However, as explained 
below, medical evidence clearly and unmistakably shows that 
the veteran had a low back disability prior to service.  
While his statements are somewhat conflicting on this point, 
the veteran has indicated that he originally injured his back 
as a teenager playing basketball.  See report of December 
2007 VA examination.  There is also X-ray evidence of 
congenital spondylolysis.  In a January 2001 VA treatment 
record, a clinician noted that the veteran had a back sprain 
as a child and had worsening of back pain since 1973 (the 
year he entered service).  Pursuant to a March 2007 Board 
remand, the veteran was examined by VA in December 2007 and 
the physician who reviewed the claims file and examined the 
veteran concluded that it was undebatable that the veteran 
had a pre-existing low back injury.  The Board also notes 
that there is medical and X-ray evidence of low back 
disability dated in-between the veteran's two period of 
active duty.  Under these circumstances, it is undebatable 
that the veteran's low back disability existed prior to 
service.  However, in order to rebut the presumption of 
soundness, the evidence must also show that it is undebatable 
that the low back disability was not aggravated during 
service.  See 38 C.F.R. § 3.304(b) (2007); VAOGPREC 3-2003; 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board cannot find that the evidence clearly and 
unmistakably shows that the veteran's pre-existing low back 
disability was not aggravated during active service. 
During his Board testimony, the veteran indicated that he 
repeatedly re-injured his back during his second period of 
service and the service medical records reveal he sought 
treatment for back pain on multiple occasions and was placed 
on a physical profile during that time.  There is in-service 
X-ray evidence of additional disability of the lumbosacral 
spine.  The Board notes that the most recent VA examiner in 
December 2007 did not provide any opinion regarding 
aggravation.  Under such circumstances, the presumption of 
soundness is not rebutted.  Id.  

The service medical records show that the veteran was on 
active duty for more than 22 years and was evaluated and 
treated on numerous occasions for low back pain during his 
second, 18 year period of service.  There is X-ray evidence 
of a congenital low back disability (spondylolysis), but 
there is also in-service clinical and X-ray examination 
evidence of chronic acquired low back disability, to include 
degenerative disc disease and spondylolisthesis.  While the 
X-ray evidence is conflicting, the fact remains that there is 
radiological evidence of chronic lumbar spine disability 
during the veteran's second lengthy period of service and 
currently.  And although the most recent nexus opinion 
appears to weigh against the claim, the examiner also 
indicated that the veteran's current degenerative changes at 
L5-S1 were, in part, consistent with an old injury.  As noted 
above, the veteran has a history of a back injury prior to 
his first period of service, but such trauma is remote and 
the record supports a finding of subsequent repeated back 
trauma sustained as a result of his in-service duties.  Upon 
consideration of the entire record, the Board finds that it 
is at least as likely as not that the veteran incurred a 
chronic low back disability during service, most recently 
diagnosed as degenerative osteoarthritis at L5-S1.  
Accordingly, with application of the doctrine of reasonable 
doubt, service connection for a low back disability, to 
include degenerative osteoarthritis at L5-S1, is warranted.


ORDER

Service connection for a low back disability, to include 
degenerative osteoarthritis at L5-S1, is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


